Title: From Thomas Jefferson to Albert Gallatin, 4 June 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to 
                        mr Gallatin 
                     
                     June 4. 05.
                  
                  I think mr Hollingsworth’s conduct has been wrong in every point with the Smiths.
                  1. as to the large bond, when a plaintiff accepts paiment from a def. pending a suit, and does not secure costs he loses them. should he afterwards go on to judgment, it will be against him, the paiment defeating the ground of action. it is the stronger in this case, as not only the writ had not been served, but was unknown to the def. and countermanded by the plaintiff.
                  2. as to the 2d. bond, altho’ the non-paiment of interest, because mr Hollingsworth could not tell the def. what it was does not excuse the def. it being incumbent on him to know that & to discharge it, & the plaintiff not bound to tell him, yet the acceptance of the interest afterwards by the marshall, without securing the costs, exonerates the def
                  These papers shew 1. a very loose & incorrect stile of doing business in mr Hollingsworth. 2. a willingness beyond law to recieve costs—3. a very improper detention of the public money.
                  I think he should be called on for a statement & explanation of the transaction. perhaps he can produce facts not stated to us, and may place those we know in new lights. should it retain it’s present aspect, our disapprobation of his conduct should be made known to him to guard him in future. as there appears to have been some passion to lead him astray, a removal would be a severity we have not practised in any similar case. affectte salutat.
               